FILED
                             NOT FOR PUBLICATION                              MAR 10 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 DARRYL ALLEN SMITH,                              No. 07-56393

               Petitioner - Appellant,            D.C. No. CV-07-00242-SJO

   v.
                                                  MEMORANDUM *
 J.F. SALAZAR, Warden,

               Respondent - Appellee.



                     Appeal from the United States District Court
                         for the Central District of California
                      S. James Otero, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        California state prisoner Darryl Allen Smith appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SZ/Research
       Smith contends that his constitutional rights were violated when the trial

court refused to excuse a juror who allegedly harbored a bias against him. The

state court’s decision rejecting this claim was neither contrary to, nor involved an

unreasonable application of, clearly established federal law as determined by the

Supreme Court of the United States. See 28 U.S.C. § 2254(d)(1); Smith v.

Phillips, 455 U.S. 209, 215 (1982); Ristaino v. Ross, 424 U.S. 589, 595 n.6 (1976).

Moreover, the state court’s decision did not constitute an unreasonable

determination of the facts in light of the evidence presented. See 28 U.S.C.

§ 2254(d)(2), (e)(1); Wainwright v. Witt, 469 U.S. 412, 429 (1985).

       AFFIRMED.




SZ/Research                               2                                    07-56393